DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 22, 2021 is acknowledged. Claims 1-18 remain pending. Applicant amended claims 1-3, 8, 10, 12 and 16-18. 
	The objections and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn. 
Response to Arguments
	Despite the amendment necessitating new grounds of rejection set forth below, the claims remain rejected based on the disclosure of Lind. Consequently, Applicant’s arguments remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
	Applicant argues that the amended claims are patentable over the disclosure of Lind because Lind does not disclose a curved tail having a “free terminal end”. The argument is not persuasive. As indicated in the new ground of 35 U.S.C. 102 rejection set forth below, the curved tail of the Lind retention clip extends to the bottom of element 11 (see Fig. 2). That said, while the sides of the terminal end of the curved tail are not free (the sides of the terminal end form a ring 11), the bottom of the terminal end of the curved tail is “free” (i.e. exposed). Consequently, Applicant’s argument that the amended claims are patentable over the disclosure of Lind because Lind does not disclose a curved tail having a “free terminal end” is not persuasive.  
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
With respect to claim 7, the preamble of the claim should be amended to “The retention clip of [any one of ]claim 1”. 
With respect to claim 9, the limitation “vertical direction” should be changed to “the vertical direction”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 is indefinite because it impermissibly broadens subject matter recited in claim 10. Applicant amended claim 10 to specify that the engagement head is unequivocally attached to the receiver element. Consequently, claim 15 reciting “when the engagement head is attached to the receiver element” impermissibly broadens the structural relationship established in claim 10. 
Claim 17 is indefinite because it is ambiguous. It is unclear whether the limitation “is positioned” intends to convey a method step or a structural relationship. Based on Applicant’s remarks, the limitation appears to intend to convey a structural relationship (i.e. the sample collection unit is a part of the claimed rack system). The claim will be interpreted accordingly. To obviate the rejection, the claim should be amended to, “The sample rack system of claim 16, further comprising a sample collection unit positioned in the receptacle…”
Claim Rejections - 35 USC § 102
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 5,985,219).
With respect to claims 1, 10 and 11, Lind discloses a rack comprising (see Figs. 2 and 3): 
-a base 5, a top (top surface of tray 3) opposite the base along a vertical direction, a receptacle that extends from the top toward the base along the vertical direction, and a receiver element (sides of tray 3 that receive insert illustrated in Figure 2) proximate the top, wherein the receptacle is sized to receive a sample collection unit 6 (see Fig. 3); and
-a retention clip for holding the sample collection unit 6 in the receptacle (see Fig. 2), wherein the retention clip comprises:

i) a bridge 8 that extends along the vertical direction, 
ii) an upper engagement member 10 extending from the bridge along a transverse direction that is perpendicular to the vertical direction, and 
iii) a lower engagement member 9 extending from the bridge along the transverse direction and spaced from the upper engagement member 10 so as to face the upper engagement member, wherein the upper engagement member 10 and the lower engagement member 9 attach the engagement head to the receive element (see Fig. 3); and 
b) a curved tail 12 and 13 that extends from a lower end of the engagement head 8 and contacts the sample collection unit 6 when the sample collection unit 6 is placed in the receptacle (see Fig. 3), the curved tail having a free terminal end (bottom surface of ring 11 that corresponds to an extension of the curved tail),
wherein the outer surface of the retention clip does not project outwardly from the rack (see Fig. 3 illustrating only the upper and lower engagement heads projecting outwardly from the rack).
With respect to claims 2 and 12, the bridge includes a contact surface (outer surface of the downwardly elongated portion connected to hook 9) that extends from the upper engagement member 10 to the lower engagement member 9, wherein a portion (outer surface) of the first engagement member 10 and a portion (inner surface) of the lower engagement member 9 are substantially parallel to the contact surface.  
With respect to claims 3 and 13, the upper engagement member 10 includes a first flange (inner flange) and a first protrusion (outer flange) that extends from the first flange along the vertical direction toward the lower engagement member 9 (see Fig. 2).  
With respect to claims 4 and 14, the lower engagement member includes a second flange (downwardly elongated portion connected to hook 9) and a second protrusion (hook 9) that extends from the second flange along the vertical direction toward the upper engagement member 10.  

With respect to claim 6, the upper engagement member defines an upper-most surface, wherein no other portion of the retention clip extends above the upper-most surface along the vertical direction (see Fig. 2).  
With respect to claim 7, an upper portion 12 of the curved tail curves in a direction away (inwardly) from the upper and lower engagement members (see Figs. 2 and 3).  
With respect to claims 9 and 18, the retention clip is sufficiently elastic that application of sufficient force to the curved tail would deflect the curved tail from a curved configuration into a straightened configuration where the curved tail is substantially aligned with the vertical direction (see Fig. 3).   
With respect to claim 15, at least a portion of the receiver element (surface of tray 3 that contacts ring 8) is recessed into the top of the rack (top surface of tray 3) such that no portion of the outer surface of the retention clip extends outwardly from the rack (see Fig. 3). 
With respect to claim 16, the curved tail includes a curved contact surface (see Fig. 3), wherein an entirety of the free terminal end is offset with respect to a vertical plane that extends through the upper engagement member 10 of the engagement head along the vertical direction (see Fig 3 illustrating the free terminal end situated inside of the receptacle, whereas an outer surface of the upper engagement member 10 is situated outside of the receptacle; hence they are vertically offset).  
With respect to claim 17, the rack further comprises a sample collection unit 6 positioned in the receptacle, wherein the curved contact surface is in contact with the sample collection unit 6 (see Fig. 3).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PAUL S HYUN/Primary Examiner, Art Unit 1796